Shaw, C. J.
The court are of opinion that the freight was legally due to Ellis, the master, who had taken the vessel on shares, and that he alone can maintain an action for it. The fact that the defendants had a demand against Ellis, which they could set off in an action by him, shows the importance of adhering to the rule of law, and that it is not a mere technical objection- to the form of proceeding. We are inclined to think that such would be the rule, had the plaintiffs held the ordinary relation of general owners, and Ellis that of master of a seeking and freighting vessel. Lewis v. Hancock, 11 Mass. 72. But the case goes further, and shows that Ellis had taken the vessel on shares, and of course was owner pro hac vice. And this, we think, renders it quite clear that he alone could legally demand and sue for this freight. Reynolds v. Toppan, 15 Mass. 370. Taggard v. Loring, 16 Mass. 336. Thompson v. Hamilton, 12 Pick. 425.

Judgment for the defendants.